Citation Nr: 0909139	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from May 1965 to May 
1968 with a period of active duty for training (ACDUTRA) from 
May 1958 to November 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In August 2006, 
and February 2008, the Board remanded the claim for 
additional development.  

As noted in both of the Board's remands, in his May 2004 
substantive appeal, the Veteran inferred that he wanted to 
reopen his claim for service connection for a back condition.  
This matter was previously adjudicated and denied in a final 
September 1976 Board decision.  This issue has still not been 
adjudicated by the RO, therefore, this issue is once again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  A final Board decision in September 1976 denied the 
Veteran's claim for service connection for a psychiatric 
disorder on the bases that the Veteran's diagnosed psychotic 
and neurotic disorders were not manifest in service, a 
psychosis was not shown to have been manifest in the first 
postservice year, and that the diagnosed psychiatric 
disorders were not shown to have been related to service.

2.  The evidence received since the Board's September 1976 
decision denying the Veteran's claim for service connection 
for a psychiatric disorder is not new and material as it does 
not include competent evidence that the Veteran's variously 
diagnosed psychotic and neurotic disorders were manifest in 
service, that a psychosis was manifest in the first 
postservice year or that the diagnosed psychiatric disorders 
are related to a period of active duty or ACDUTRA service.


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's September 1976 decision denying the Veteran's claim 
for service connection for a psychiatric disorder; the claim 
for an acquired psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1974, the RO denied a claim for service 
connection for a nervous disorder.  The Veteran appealed, and 
in September 1976, the Board denied the claim, which it 
characterized as a claim for a psychiatric disorder.  The 
Board's decision was final.  See 38 U.S.C.A. § 7104(b).  

In May 2002, the Veteran filed to reopen his claim, and in a 
December 2002 rating decision, the RO denied the claim.  The 
Veteran has appealed this decision.   

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be 
presumed, unless evidence is inherently incredible or beyond 
the competence of the witness.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

A psychosis which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  38 U.S.C.A. § 101(24) also 
includes within the definition of "active duty" any periods 
of INACDUTRA which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The most recent and final denial of this claim was in 
September 1976.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the September 1976, the Board denied the Veteran's claim 
on the bases that the Veteran's diagnosed psychotic and 
neurotic disorders were not manifest in service, a psychosis 
was not shown to have been manifest in the first postservice 
year, and that the diagnosed psychiatric disorders were not 
shown to have been related to service.

The evidence of record at the time of the Board's September 
1976 decision included the Veteran's service treatment 
records (STRs), which showed that he did not receive any 
treatment for psychiatric symptoms.  The Veteran's separation 
examination report, dated in April 1968, showed that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying "report of medical history," the Veteran 
denied having had "nervous trouble of any sort," or 
"depression or excessive worry."

As for the post-active-duty medical evidence, it consisted of 
VA and non-VA reports, dated between 1970 and 1975.  This 
evidence included a VA examination report, dated in April 
1974, which showed that the Veteran was diagnosed with an 
anxiety reaction.  A certificate from a private health care 
facility stated that in December 1974, the Veteran began 
receiving treatment for paranoid schizophrenia.  A VA 
hospital report indicated that the Veteran was hospitalized 
between March and July of 1975, with diagnoses of 
schizophrenia, anxiety neurosis and psychosis.

The Veteran's discharge (DD Form 214) indicated that he had 
one year and one month of service in Korea; there was no 
evidence to show that he ever served in Vietnam.

At the time of the Board's September 1976 denial of the 
claim, there was no competent opinion associating an acquired 
psychiatric disorder with the Veteran's service.  

Evidence received since the Board's September 1976 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1977 and 2008.  This evidence includes reports from 
Dr. R.F.D.R., dated between 1979 and 2002, which show that 
the Veteran received ongoing treatment for psychiatric 
symptoms, with notations of schizophrenia.  

A statement from L.C.R.R., M.D., dated in February 2008, 
states, in relevant part, that the Veteran, "served in the 
Vietnam war, where he had various traumatic incidents.  Due 
to these incidents, he had had emotional symptoms."  The 
statement contains an Axis I diagnoses of recurrent 
depressive schizo-affective disorder with anxiety, and 
chronic undifferentiated schizophrenia with predominant 
negative symptoms.

In a statement received in August 1977, the Veteran contended 
that he was a "Korean" veteran totally disabled due, in 
part, to a nervous condition.

In a statement, dated in September 2003, the Veteran stated 
that he was a "veteran of the Vietnam conflict."  He 
further asserted that he had been hospitalized for about one 
month at Fort Carson, Colorado, at the end of his service, 
"Where they attended to me for all these conditions for 
which I am appealing."  

The Veteran has argued in service onset and treatment for 
psychiatric symptoms during service, which is cumulative with 
his assertions before the Board in 1976.  See Transcript of 
Personal Hearing before the RO dated March 1975.  The only 
"new" information consists of the Veteran's allegations of 
Vietnam service with exposure to traumatic events therein.  
This conflicts with his prior report of being a "Korean" 
veteran, as demonstrated on his official DD 214.  

The Veteran has not provided any certification from an 
official source that he served in the Republic of Vietnam 
during service.  A careful review of his DD 214 reflects 
foreign service in "KOREA," which is consistent with the 
Veteran's August 1977 statement and his report to a VA 
examiner in April 1974 (reporting basic training at Fort Dix, 
advanced training at Ft. Gordon, being stationed in Korea for 
about 15 months, and then returning to the States).

In determining whether to reopen a claim, the Board is not 
required to presume the truthfulness of a statement which is 
inherently incredible on its face.  In this case, the 
appropriate service department has not certified Vietnam 
service for the Veteran, and the Veteran's own previous 
statements counter the current allegation.  As such, the 
Board finds that the allegation of Vietnam service as alleged 
by the Veteran are inherently incredible when viewed against 
the entire evidentiary record, and rejected for purposes of 
determining whether new and material evidence has been 
presented to reopen the claim.

With respect to the medical evidence, none of the submitted 
evidence is dated prior to 1977, which is about nine years 
after separation from service.  In addition, none of the new 
medical evidence contains competent evidence to show that the 
Veteran has an acquired psychiatric disorder that is related 
to his service.  In this regard, to the extent that Dr. 
L.C.R.R. states that the Veteran has "emotional symptoms" 
due to "various traumatic incidents" that the Veteran 
witnessed during service "in the Vietnam war," this 
statement is afforded no probative value.  As the Board 
rejects the allegation of "Vietnam" service, this 
physician's statement is shown to be based on a factual 
premise which is rejected by the Board.  As such, it has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Finally, there is no competent evidence to show that a 
psychosis was manifested to a compensable degree within one 
year of separation from service, or that any current 
psychiatric disorder has any relationship to the brief period 
of ACDUTRA or the period of active service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In summary, the ultimate question in the 
case which was previously unsubstantiated, continues to be 
unsupported.  

The only other pertinent evidence received since the 
September 1976 denial of the claim consists of written 
statements from the Veteran.  The Veteran's own testimony and 
assertions as to a causal connection between his acquired 
psychiatric disorder and his service are duplicative and not 
new and material.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108.")  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in September 2002, the Veteran was 
sent a VCAA notice.  However, in August 2006, the Board 
determined that the September 2002 VCAA notice was deficient 
under Kent, and remanded the claim in order to afford the 
Veteran proper notice.  In September 2006, the RO sent the 
Veteran a new VCAA notice.  In February 2008, the Board noted 
that it was unclear whether the RO's September 2006 notice 
actually reached the Veteran, and that in any event, this 
notice was still deficient.  The Board therefore again 
remanded the claim for compliance with Kent.  In March 2008, 
the RO sent the Veteran another VCAA notice.  

Although the March 2008 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication, 
the contents of that notice are otherwise in compliance with 
Kent.  Specifically, in the March 2008 VCAA notice, the 
appellant was informed of the criteria for service 
connection, and that he had to submit new and material 
evidence to reopen his claim.  He was notified that his claim 
had previously been denied by the RO in September 1976, 
because there was no evidence indicating that an anxiety 
reaction was related to his service.  In addition, the 
actions by the Veteran indicate actual knowledge of the 
criteria for reopening the claim.  See e.g., submission, 
received in May 2008.  As both actual knowledge of the 
criteria for reopening the claim, and of the Veteran's 
procedural rights has been demonstrated, and as he, or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that the appellant has been provided with adequate notice of 
what constitutes new and material evidence to reopen his 
claim for service connection, and that no prejudice to the 
Veteran will result from proceeding with adjudication without 
additional notice or process.  See also Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007); Simmons v. Nicholson, 487 
F. 3d 892 (2007).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2008, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  Absent a reopening of the claim, VA has no 
duty to provide medical examination or obtain medical opinion 
in the case.  38 C.F.R. § 3.159(c)(4)(C)(iii). 

The Board notes that in a substantive appeal to the RO's 
September 1974 rating decision, filed in May 1978, the 
Veteran asserted that he was in receipt of disability 
benefits from the Social Security Administration (SSA), and 
that no SSA records are currently associated with the claims 
files.  However, the VA's "duty to assist," set forth at 38 
U.S.C.A. § 5107(b), is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Here, the claims files already 
include VA and non-VA medical treatment reports for the 
period between 1970 and 1978, and the Veteran's diagnosis is 
well-established.  Furthermore, the substantive appeal 
indicates that the Veteran raised the issue of SSA records in 
regard to the RO's evaluation of his psychiatric disorder as 
30 percent disabling (for nonservice-connected pension 
purposes), as opposed to the issue of service connection.  
Accordingly, the Board finds that there is no reasonable 
possibility that this evidence would substantiate the claim, 
and that additional development is not warranted.  See 
38 C.F.R. § 3.159(d) (2008).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


